Citation Nr: 0719679	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The May 2004 rating decision also granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation, effective February 24, 2004.  The veteran has not 
expressed disagreement with any matter pertaining to service-
connected hearing loss.


FINDING OF FACT

Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA correspondence has informed the 
veteran that he should submit any medical evidence pertinent 
to his claim.  VCAA notice was provided to the appellant 
prior to the initial adjudication.  Pelegrini.

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and an April 2004 VA audiological examination are 
associated with the claims file.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and tinnitus (as 
an organic disease of the nervous system) becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service medical records show no complaints of tinnitus.  The 
August 1971 service discharge examination report indicates 
that the veteran's ears were clinically evaluated as normal.  
The veteran specifically denied having any ear trouble on the 
Report of Medical History portion of his service separation 
examination.

A September 2000 medical record from the veteran's private 
physician noted tinnitus.

In a statement dated in March 2004 the veteran indicated that 
during service he had brought parts to the flight line and 
had not worn any hearing protection.

The veteran was afforded a VA audiometric evaluation in April 
2004.  At that examination, the veteran complained of a 
bilateral, constantly annoying tinnitus that he tried his 
best to ignore.  He indicated that he had noticed such 
symptoms approximately 12-15 years prior.  In an April 2004 
addendum, the examiner stated as follows:

Regarding tinnitus, the veteran first 
noticed his tinnitus approximately 12-15 
years ago, making it 18-20 years post his 
military service.  Therefore, due to the 
delay of symptoms reported by the 
veteran, it is not as least as likely as 
not that the tinnitus is related to his 
military service.

As noted, the veteran's service discharge examination report 
reflected that the veteran's ears were clinically evaluated 
as normal and that he had denied any ear trouble.  The 
evidence of record reveals that the first medical evidence of 
tinnitus was in September 2000.  However, even if it is 
conceded that the veteran sustained acoustic trauma in 
service, the record contains no medical evidence relating the 
veteran's tinnitus to his period of service.  Indeed, the 
April 2004 VA examiner specifically opined that the veteran's 
tinnitus was not likely related to service.  In short, there 
is no competent medical evidence or opinion indicating that 
the veteran's tinnitus is related to service.

Since the medical evidence of record fails to indicate that 
the veteran experienced tinnitus during service, within a 
year of discharge from service, or that his current tinnitus 
is related to service, service connection for tinnitus is not 
warranted.

The Board notes that the veteran's representative has 
essentially questioned the adequacy of the April 2004 VA 
examination.  At that examination, the examiner elicited the 
veteran's medical history, noted the veteran's current 
complaints, performed physical examination of the ears, and 
administered audiological examination.  The examiner stated 
that an opinion concerning hearing loss and tinnitus (and 
their relationship to service) would be deferred pending the 
receipt of the veteran's claims file.  In the addendum, the 
examiner specifically referenced the veteran's service 
medical records.  The Board notes in passing that the April 
2004 VA examiner provided an opinion favorable to the 
veteran's bilateral hearing loss claim.  In sum, the Board 
has reviewed the April 2004 VA examination and has found it 
to be adequate.

The Board has reviewed the veteran's statements made in 
support of the claim.  However, a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


